Name: 86/9/EEC: Commission Decision of 7 January 1986 amending Decision 84/128/EEC establishing an Industrial Research and Development Advisory Committee (IRDAC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  industrial structures and policy;  research and intellectual property
 Date Published: 1986-01-31

 Avis juridique important|31986D000986/9/EEC: Commission Decision of 7 January 1986 amending Decision 84/128/EEC establishing an Industrial Research and Development Advisory Committee (IRDAC) Official Journal L 025 , 31/01/1986 P. 0026 - 0026 Finnish special edition: Chapter 13 Volume 15 P. 0060 Swedish special edition: Chapter 13 Volume 15 P. 0060 *****COMMISSION DECISION of 7 January 1986 amending Decision 84/128/EEC establishing an Industrial Research and Development Advisory Committee (IRDAC) (86/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the number of seats on the Committee established by Commission Decision 84/128/EEC (1), should be changed in order to take into account the accession of Portugal and Spain to the Community on 1 January 1986, HAS DECIDED AS FOLLOWS: Article 1 Article 3 (1) of Decision 84/128/EEC is hereby replaced by the following: '1. The Committee shall be composed of 14 members with substantial experience in research and development work in industrial undertakings, research institutes or other organizations involved in work related to industrial research and development who shall be appointed by the Commision in a personal capacity.' Article 2 This Decision shall apply with effect from 1 January 1986. Done at Brussels, 7 January 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 66, 8. 3. 1984, p. 30.